Citation Nr: 1549647	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  10-40 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peptic ulcer disease with cholecystectomy scar prior to June 9, 2015, and a rating in excess of 60 percent thereafter.  

2.  Entitlement to a rating in excess of 20 percent for lumbosacral spine strain with intervertebral disc syndrome (lumbar spine disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 24, 2013. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1987 and from June 1987 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran presented sworn testimony regarding his lumbar spine and peptic ulcer disabilities at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2014.  A transcript of the hearing is of record.

This matter was previously before the Board in February 2015 when the claims for higher lumbar spine and peptic ulcer ratings were remanded for further development.  While on remand, the RO increased the Veteran's rating for peptic ulcer disease from 10 percent to 60 percent disabling, effective June 9, 2015.  See August 2015 Rating Decision.  However, as that increase did not represent a total grant of benefits sought on appeal, the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The RO also granted service connection for left lower extremity and right lower extremity radiculopathy and assigned a 10 percent rating for each, effective June 9, 2015.  The Veteran has not challenged the ratings assigned for his bilateral lower extremity radiculopathy and as such, they are not before the Board.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to June 9, 2015, the Veteran's service-connected peptic ulcer disease was manifested by continuing moderate symptoms of acid reflux, diarrhea, constipation and abdominal pain for which he used medication, but no showing of any impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.

2.  The evidence of record shows that beginning June 9, 2015 the Veteran's peptic ulcer disease was manifested by severe symptoms of pain only partially relieved by standard ulcer therapy with manifestations of anemia and weight loss productive of definite impairment of health.

3.  At no point during the appeal period has the Veteran's lumbar spine disability been productive of actual or functional limitation of forward flexion to 30 degrees or less, ankylosis or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months. 

4.  The Veteran has been incapable of obtaining and maintaining substantially gainful employment due to his service-connected disabilities and has met the schedular requirements for entitlement to a TDIU beginning August 11, 2009.



CONCLUSIONS OF LAW

1.  The criteria for a rating of no higher than 20 percent for peptic ulcer disease prior to June 9, 2015 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.114, Diagnostic Code 7305 (2015).

2.  The criteria for an evaluation greater than 60 percent for peptic ulcer disease beginning June 9, 2015 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.114, Diagnostic Code 7305 (2015).

3.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

4.  The criteria for an award of TDIU have been met effective August 11, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  These duties were met by way of letters to the Veteran sent in August 2009.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).     

With respect to the duty to assist, the Board notes that all available pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2014).  As noted above, the Board remanded the case in February 2015 for additional development.  On remand, the RO obtained additional VA medical records.  The RO also sent a letter to the Veteran inviting him to submit lay evidence in support of his claims and provide authorizations for VA to obtain records from his private treating medical providers.  See April 2015 Letter.  The Veteran did not respond.  The Veteran was also provided VA examinations in connection with his lumbar spine and peptic ulcer disabilities in June 2015.  Thus, the Board finds substantial compliance with its February 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to obtaining pertinent records, VA has assisted the Veteran by affording him medical examinations in support of his claims in September 2009, February 2011, September 2013 and June 2015.  The Board finds that these examinations are adequate for evaluation purposes because they evaluated the nature, extent and severity of the Veteran's service-connected peptic ulcer disease and lumbar spine disability (including his associated neurologic abnormalities) by conducting appropriate testing, recording or reviewing his subjective complaints, considering the effects of functional loss and offering opinions as appropriate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, another remand for additional examinations is unnecessary.  Stegall, 11 Vet. App. at 271.

As noted above, the Veteran testified at a hearing before the undersigned VLJ with regard to his lumbar spine and peptic ulcer disabilities.  The VLJ asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating, and also sought to identify any pertinent evidence not currently associated with the claims file.  Additionally, the Veteran volunteered testimony concerning his treatment history and symptoms.  Neither the Veteran nor his representative has identified any prejudice in the conduct of any of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ conducting the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.

II.  Increased Rating Claims

The Veteran seeks higher ratings for his service-connected peptic ulcer disease and lumbar spine disability, as well as an award of TDIU prior to September 24, 2013.  He asserts that his conditions warrant higher ratings, and that all of his service-connected disabilities have caused him to be unable to work since August 10, 2009.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

As an initial matter, the Board notes that the appeal period begins on August 12, 2009, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

      
A.  Peptic Ulcer

The Veteran argues that his peptic ulcer disease has been productive of symptoms that are at least moderate, and that have been continuous throughout the appeal period.  See September 2014 Statement of Representative.

The Veteran's service-connected peptic ulcer disease was rated as 10 percent disabling prior to June 9, 2015, and 60 percent disabling thereafter.  38 C.F.R. § 4.114, Diagnostic Code (DC) 7305.  Under DC 7305, a 10 percent rating is warranted for mild symptoms recurring once or twice yearly.  A 20 percent evaluation is warranted for symptoms that are moderate; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent evaluation is warranted for symptoms that are moderately severe; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation, the highest schedular rating available, is warranted for symptoms that are severe; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.   

The Board finds that the Veteran's peptic ulcer disease meets the criteria for a 20 percent rating, but no more, prior to June 9, 2015.  Prior to this date, his peptic ulcer treatment manifested in moderate symptoms of nausea, vomiting, constipation, diarrhea and frequent stomach pain occurring approximately twice a week.  See September 2009, February 2011, and September 2013 VA Examination Reports.  The Veteran reported taking medication for his symptoms.  See February 2011 VA Examination Report.  These symptoms warrant a 20 percent rating.  See 38 C.F.R. § 4.114, DC 7305.  A rating in excess of 20 percent is not warranted for the period prior to June 9, 2015 because the evidence does not show that the Veteran's peptic ulcer disease resulted in impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  See id.  A rating of 60 percent for the Veteran's peptic ulcer disease is warranted beginning June 9, 2015, because this is the date the evidence first shows severe symptoms, including pain only partially relieved by standard ulcer therapy, with manifestations of anemia and weight loss productive of definite impairment of health.  See June 2015 VA Examination Report.  A 60 percent rating is the highest schedular rating available.

      B.  Lumbar Spine Disability

Throughout the appeal period, the Veteran's lumbar spine disability has resulted in ongoing pain, decreased range of motion, stiffness, fatigue, spasms, numbness and weakness.  The Veteran also reported that increased activity and prolonged standing or sitting causes increased back pain.  With regard to functional loss, he reported that his symptoms cause him to be unable to sit or stand for prolonged periods of time, and the June 2015 VA examiner found that his lumbar spine disability results in less movement than normal and interference with standing, sitting, heavy or unassisted lifting, repetitive rotation of the back, carrying, pushing, pulling and overhead work.  

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.  

Under the General Formula for rating a disability of the spine, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

There are several notes following the General Rating Formula criteria.  As applicable here, Note (1) provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  In addition, Note  (6) provides that disabilities of the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Formula.  

When evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

After a review of the record, the Board finds that the evidence does not support a higher rating for the Veteran's lumbar spine disability.  The criteria for a rating higher than 20 percent for the Veteran's lumbar spine disability have not been met because there is no evidence that he has experienced 4 or more weeks of incapacitating episodes in a 12 month period at any point since during the appeal period, nor is there any evidence that his lumbar spine exhibited favorable or unfavorable ankylosis or a limitation of forward flexion to 30 degrees or less.  At all VA examinations he exhibited a limitation of forward flexion to no less than 50 degrees in his thoracolumbosacral spine when accounting for any additional loss of range of motion due to pain, functional loss (including fatigue, weakness, lack of endurance and incoordination) or after repeat testing.  See September 2009, February 2011, September 2013 and June 2015 VA Examination Reports.  The Veteran's medical records show complaints of back pain, but no range of motion testing.  Moreover, a March 2010 medical examination showed lumbar spine flexion to 90 degrees.  See March 2010 Disability Determination Division Range of Motion Evaluation Chart.  The VA examiners found no ankylosis on physical examination, and there is no evidence that the Veteran had ankylosis of the lumbar spine at any point during the appeal period.  See id.  As such, a rating in excess of 20 percent is not warranted under these criteria.  

Likewise, there is no evidence to warrant a higher rating under the IVDS Formula.  The VA examiners found no evidence of incapacitating episodes of IVDS totaling at least 4 weeks, and there is no evidence in the record showing medically prescribed bedrest for the Veteran's lumbar spine disability.  As such, the Veteran's symptoms do not warrant a disability rating in excess of 20 percent under the IVDS Formula based on incapacitating episodes.  

Moreover, the evidence of record also shows that the Veteran is not entitled to a separate rating for any associated objective neurologic abnormality other than his erectile dysfunction and bilateral lower extremity radiculopathies, for which he is already service-connected.  There is no evidence in the Veteran's medical records or in the VA examination reports showing that he demonstrated bowel or bladder incontinence related to his lumbar spine disability at any point during the appeal period.  Moreover, there is no lay or medical evidence showing that the Veteran exhibited any other neurological symptom related to his lumbar spine disability.  Thus, the Veteran is not entitled to any additional separate ratings for such symptoms.  

Consequently, based on the most probative evidence of record, the Board finds that the criteria for a rating higher than 20 percent have not been met for the Veteran's lumbar spine disability at any point during the appeal period.

      C.  Extraschedular Consideration

The evidence shows that the Veteran's peptic ulcer disease and lumbar spine disability do not warrant referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1)(2015).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the schedular rating criteria reasonably contemplate the Veteran's peptic ulcer symptoms of nausea, vomiting, constipation, diarrhea and frequent stomach pain occurring approximately twice a week resulting in anemia and weight loss.  The schedular rating criteria also reasonably contemplate his lumbar spine symptoms of ongoing pain, decreased range of motion, stiffness, fatigue, spasms, numbness and weakness.  The rating criteria further provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran has not argued that the severity and symptomatology of his peptic ulcer disability and/or lumbar spine disability are not reasonably contemplated by the rating schedule, and as the rating schedule contemplates pain and functional loss such as weakened movement, instability of station, disturbance of locomotion and interference with sitting, standing and weight bearing, it would reasonably contemplate the functional loss he has described.  38 C.F.R. §§ 4.40, 4.45.  The Board finds that the functional limitations described by the Veteran or found on examination (including an inability to sit or stand for prolonged periods of time, less movement than normal, and interference with heavy or unassisted lifting, repetitive rotation of the back, carrying, pushing, pulling and overhead work) are contemplated by the rating schedule.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms related to his service-connected disabilities that have not been attributed to a specific service-connected disability (including his now service-connected bilateral lower extremity radiculopathies) and addressed by the rating criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to adequately compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Thus, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his reported peptic ulcer and lumbar spine symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  

      D.  TDIU

Finally, the Board finds that an award of a TDIU from August 11, 2009, is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record shows that the Veteran was last employed on August 10, 2009 and has been unable to work since that time.  See August 2009 Application for Increased Compensation Based on Unemployability; see also June 2011 Social Security Administration Determination.  The Board previously found that he was unemployable as a result of his service-connected orthopedic disabilities, and awarded a TDIU effective September 24, 2013.  See 38 C.F.R. § 4.16(a) (a veteran is entitled to a "schedular" TDIU when he or she is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and has at least one disability ratable at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more).  

In light of the Board's decision increasing the Veteran's rating for his peptic ulcer disease from 10 percent to 20 percent disabling prior to June 9, 2015, the Veteran now meets the schedular criteria for a TDIU award continuing throughout the appeal period.  On August 11, 2009 (the date he first became unemployable), the Veteran's service-connected disabilities included: lumbosacral spine strain with intervertebral disc syndrome, rated at 20 percent disabling; instability of the left knee, evaluated as 20 percent disabling; degenerative joint disease of the left knee, rated 40 percent disabling; and degenerative joint disease of the right knee, rated at least 20 percent disabling.  As these disabilities all affect a single body system, orthopedic, they are considered one disability for the purposes of TDIU.  See 38 C.F.R. § 4.16(a)(2)(when determining whether the veteran has one disability ratable at 40 percent or more, disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric will be considered as one disability).  

Including the bilateral factor, the combined disability evaluation for the Veteran's orthopedic disabilities has been no less than 60 percent since August 11, 2009.  38 C.F.R. §§ 4.25, 4.26.  Although the Veteran's left knee and right knee degenerative joint disease ratings were each reduced to 10 percent disabling effective October 1, 2010, by that point the Veteran had been granted an additional 10 percent rating for instability of the right knee effective September 14, 2010.  Thus, even after his rating reductions became effective, the Veteran's combined evaluation for his orthopedic disabilities did not drop below 60 percent.

With the addition of the 20 percent rating granted in this decision for the Veteran's service-connected peptic ulcer disease prior to June 9, 2015, his total combined rating has been no less than 70 percent since August 11, 2009.  See id.  Thus, as the Veteran met the schedular criteria for a TDIU as of the date he first became unemployable and has continued to do so throughout the appeal period, the Board finds that he is entitled to a TDIU effective August 11, 2009.  



ORDER

Entitlement to a 20 percent rating for peptic ulcer disease prior to June 9, 2015 is granted, subject to the law and regulations governing the payment of VA monetary benefits.

Entitlement to a rating in excess of 60 percent for peptic ulcer disease beginning June 9, 2015 is denied.

Entitlement to an increased rating for a lumbar spine disability is denied.

Entitlement to a TDIU is granted effective August 11, 2009, subject to the law and regulations governing the payment of VA monetary benefits.





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


